Citation Nr: 0216876	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  95-12 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for lung disease secondary 
to exposure to poison chemicals/gasses including mustard 
gas.  


(The issues of entitlement to service connection for Post-
Traumatic Stress Disorder (PTSD), for lung disease secondary 
to in-serviced tobacco use and for organic heart disease on 
any basis to include in-service tobacco use will be the 
subjects of a later Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 1994 and March 1998 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board and 
was remanded in February 1999.   

The Board is undertaking additional development on the 
issues of service connection for PTSD, for lung disease 
claimed as secondary to in-serviced tobacco use and for 
organic heart disease on any basis to include in-service 
tobacco use, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDING OF FACT

The veteran was not exposed to poison chemicals/gasses, to 
include mustard gas, during his active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for lung 
disease secondary to exposure to poison chemicals/gasses, 
including mustard gas, during service have not been met.  38 
U.S.C.A. §§ 1110 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.316 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply 
unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds that, in 
connection with the issue addressed herein, there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  The record in this 
case includes service medical records, VA and private 
clinical records, a lay statement, voluminous correspondence 
from the veteran, and letters from different government 
agencies.  Significantly, the record reveals several 
attempts by the RO to verify claimed exposure to 
chemicals/gasses during the veteran's service.  The veteran 
has submitted numerous written communications of marginal 
legibility.  It does not appear from such communications 
that any additional pertinent evidence has been identified 
by the claimant as relevant to the issue on appeal.  Under 
these circumstances, no further action is necessary to 
assist the claimant with the claim.  

Moreover, in a June 2002 supplemental statement of the case, 
the veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, No. 01-997 (Vet. App. June 19, 
2002).  Furthermore, the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for a lung disability.  
The discussions in the rating decision, statement of the 
case, supplemental statement of the case and correspondence 
from the RO have informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in 
the development of the claim and has notified the claimant 
of the information and evidence necessary to substantiate 
the claim.  Consequently, the case need not be referred to 
the claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual Background

The service medical records were silent as to the presence 
of any lung disorders.  No pertinent abnormalities were 
noted on the report of the separation examination which was 
conducted in November 1945.  Physical examination of the 
lungs was normal and a chest X-ray was interpreted as being 
without significant abnormalities.  

An August 1993 VA clinical record includes the notation that 
the veteran should be eligible for compensation for exposure 
to mustard gas and Lewisite since he did have chronic 
obstructive pulmonary disease and met one of the four long 
term effects of exposure.  It was noted that the veteran 
reported a history of mustard gas exposure while going 
through a gas chamber with 150 other recruits in 1942.  

In December 1993, in response to the RO's request to verify 
the veteran's exposure to mustard gas, the National 
Personnel Records Center reported that the veteran's 
personnel file could not be found and was possibly destroyed 
in a fire at the facility on July 12, 1973.  

In May 1994, a lay statement from S. T. was received at the 
RO which indicated that the author was present with the 
veteran in October and November of 1942 when they were 
exposed to mustard and Lewisite gases while on active duty.  

In a July 1994 statement, the veteran reported that he was 
stationed on New Caledonia Island in the South Pacific 18 
miles below the Marshall Islands when poison gas was 
released in the Marshall Islands in 1944.  He further 
reported that while on New Caledonia, he squad handled 
mustard gas and Lewisite canisters. This was in 1944 also.  

In August 1996, the Department of Defense reported that it 
was unable to verify the veteran's exposure to chemical 
agents while serving at Fort Meade, Maryland in 1945.  It 
was noted that there was no evidence demonstrating that 
chemical testing took place at Fort Meade.  

In March 1999, it was noted that the veteran was not on the 
VA's list of veterans who had participated in mustard gas 
testing.  

In a March 1999 letter, the U.S. Army Soldier and Biological 
Chemical Command reported that it was unable to confirm the 
veteran's exposure to mustard gas.  It was specifically 
noted that no chemical testing was conducted at Camp 
Forrest, Camp Stoneman, or Camp Lee as alleged by the 
veteran.  The veteran may have been issued protective 
clothing form the Edgewood Arsenal but this material was not 
exposed to mustard gas.  The facility did not have any 
records indicating that a quartermaster company handled 
toxic agents at New Caledonia nor was there evidence that 
mustard gas was ever shipped in cardboard containers as 
alleged by the veteran.  

A September 2002 VA clinical record includes the notation 
that the veteran reported he had been exposed to mustard gas 
in service through contaminated uniforms and had had 
chronically dry, itchy skin since that time.  The diagnoses 
were xerosis, atopic dermatitis and sebaceous keratoma.  

The veteran has submitted numerous hand written statements 
which are mostly illegible.  He has been informed on 
different occasions as to the difficulty in reading his 
handwriting, yet he persists in the submission of these 
illegible documents.  The Board has attempted to decipher 
the veteran's reports of exposure to mustard gas and have 
deduced the following:  that he was exposed while on New 
Caledonia while transporting drums of chemicals; that he was 
exposed while serving at Fort Meade, Maryland while he was 
driving trucks; and that he was exposed to mustard gas when 
his duffel bag was stolen and he was issued clothes which 
were contaminated with mustard gas; that he was exposed 
while serving at Bainbridge Maryland.  

There is competent evidence of record demonstrating the 
current existence of lung disabilities.  

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Except as provided in paragraph (b) of the regulation, 38 
C.F.R. § 3.316, exposure to the specified vesicant agents 
during active military service under the circumstances 
described below together with the subsequent development of 
any of the indicated conditions is sufficient to establish 
service connection for that condition:  (1) Full-body 
exposure to nitrogen or sulfur mustard during active 
military service together with the subsequent development of 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, or the following cancers: Nasopharyngeal; 
laryngeal; lung (except mesothelioma); or squamous cell 
carcinoma of the skin; (2) Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active military service 
together with the subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, asthma or chronic 
obstructive pulmonary disease; (3) Full-body exposure to 
nitrogen mustard during active military service together 
with the subsequent development of acute nonlymphocytic 
leukemia.  (b) Service connection will not be established 
under this section if the claimed condition is due to the 
veteran's own willful misconduct (See 38 C.F.R. § 3.301(c)) 
or there is affirmative evidence that establishes a 
nonservice-related supervening condition or event as the 
cause of the claimed condition (See 38 C.F.R. § 3.303).  38 
C.F.R. § 3.316.  

Although the veteran contends that he was exposed to mustard 
gas in service, information received from the military does 
not document any such exposure.  His name did not appear on 
VA's list of participants in mustard gas testing/training, 
and the U.S. Army Soldier and Biological Chemical Command 
specifically addressed each of the alleged locations of 
mustard gas exposure and determined that there had been no 
exposure at any of the reported locations.  While there is a 
lay statement from a fellow serviceman who alleged that he 
actually was present during the chemical testing, the Board 
finds this evidence is outweighed by the official findings 
of VA and the U.S. Army Soldier and Biological Chemical 
Command.  The Board notes the affiant is competent to report 
that he was exposed to some type of chemical testing, but is 
not competent to report that he was actually exposed to 
mustard gas.  There is no indication that the affiant had 
specialized training which would allow him to accurately 
determine the presence of mustard gas.  

The treatise material associated with the claims file 
references mustard gas testing, but does not specifically 
indicate that the veteran personally was involved and is not 
probative of the fact that the veteran was exposed to 
mustard gas while on active duty.  

The Board notes that a VA doctor opined in August 1983 that 
service connection was warranted based on the veteran's 
exposure to mustard gas and his subsequent development of 
chronic obstructive pulmonary disease.  This opinion is 
expressly based on a self-reported history of mustard gas 
exposure by the veteran.  The Court has held that the Board 
is not required to accept a physician's opinion that is 
based on the veteran's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113 (1995), see also Owens v. 
Brown, 7 Vet. App. 429 (1995).  Clearly, the record does not 
support a finding that the veteran was exposed to mustard 
gas or other such chemical agents during service.  Because 
the evidence does not establish that the veteran experienced 
full body exposure to nitrogen or sulfur mustard or Lewisite 
during his period of military service, the Board finds that 
the provisions of 38 C.F.R. § 3.316 are not for application 
in this case.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Fed. Circuit) determined 
that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1045 (Fed.Cir. 1994).  

As noted earlier, the service medical records are negative 
for pulmonary complaints, abnormal clinical findings, or 
abnormal x-ray findings, and the record does not otherwise 
show a continuity of pertinent symptomatology to suggest any 
direct link to service.  Therefore, the Board finds that a 
grant of service connection for a lung disability on a 
direct basis is not warranted.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.


ORDER

Service connection for lung disease secondary to in-service 
exposure to poison chemicals/gasses, including mustard gas, 
is not warranted.  To this extent, the appeal is denied.  


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

